DETAILED ACTION

Status of Claims

This action is in reply to the request for continued examination filed on 11 June 2021.
Claim 1 has been previously canceled.
Claim 2-8 has been amended.  
Claims 2-20 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 June 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11 June 2021 have been fully considered but they are not persuasive. With respect to the 35 US C 101 rejection applicant argues, “The Applicant respectfully submits that the relied evaluation fundamentally mischaracterizes the claims and ignores that both the Specification and the claims are directed to an electronic trading system configured to implement distributed risk control in an electronic trading environment utilizing both centralized and local risk management techniques that doesn’t slow down trading operations as discussed on page 4 of the Specification. The Applicant respectfully submits that while distributed risk control may be said to involve a judicial exception such as a fundamental economic practice, the claims are directed to an electronic trading system and not to the judicial exception.”
The Examiner respectfully disagrees.	 Applicant’s claims are directed to “A method for risk management in a distributed electronic trading environment” (claim 2) which is a fundamental economic practice which is a “method of organizing human activity”.   For these reasons applicant’s arguments. 
Applicant further argues, “The Applicant further maintains that, under Prong Two of Revised Step 2A of the 2019 Guidance, any alleged abstract idea purported to be found in the claims, when considered as a whole, is clearly integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it. In particular, the electronic trading system and mechanism for distributed risk control recited by the pending claims represents an improvement to an electronic trading system that integrates any judicial exception into a practical application, as discussed on pages 12-13 of the October Update to the 2019 Guidance. The claimed improvement to an electronic trading system demonstrates an improvement to relevant existing technology in much the same way that the delay in automatic execution of a trade represented an improvement to a hybrid derivatives trading system found to be patent-eligible in Smith. See Ex parte Smith, No. 2018-000064 at 8 (PTAB Feb. 1, 2019) (designated informative Mar. 19, 2019). The decision in Smith, unlike a regular PTAB decision, was further affirmed by the Director acting through the Precedential Opinion Panel (POP). The designation of Smith as Informative is important because the teaching of this decision reflects Office policy that should be followed in most cases.' Accordingly, the Applicant respectfully submits that without explicit justification, the ruling and findings of Smith should be followed and applied to the case at hand. In both Smith and the case at hand, the claimed subject matter provides an improvement to existing technology, regardless of whether the Office considers it an “improvement to the functioning of a computer” or “an improvement ... to another technology.” As made clear by the October Update at pages 12-13, when conducting the “improvements” analysis, “[c]onsideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology.” (emphasis added). In other words, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although the improvement may incorporate well-understood, routine, conventional activity.”
The Examiner respectfully disagrees. The claims in ex parte Smith, No. 2018-000064 at 8 (PTAB Feb. 1, 2019) was found to recite a judicial exception of a fundamental economic practice. The court noted the additional limitations focused on addressing problems with respect to hybrid derivative trading systems in which trades are made both electronically and on a trading floor.  The additional limitations in question included delaying automatic execution of new quotes, a starting time, receiving a second quote that matched the price of the public customer order and allocating the order between the first and second in-crowd market participates at the electronic trade engine.  Applicant’s amended claims are not addressing problems with respect to hybrid derivative trading systems in which trades are made both electronically and on a trading floor. Applicant’s invention does not disclose any of the additional elements (i.e. delaying automatic execution of new quotes, a starting time, receiving a second quote that matched the price of the public customer order or allocating the order between the first and second in-crowd market participates at the electronic trade engine). Instead, applicant’s amended claims recite the additional elements of a central risk management device, wherein the central risk management device communicates with a first intermediary device and a second intermediary device; receiving trade orders at the first intermediary device to buy or sell a the-first tradeable object from a first client device and communicating the received trade orders to a first matching process at a the-first electronic exchange; receiving trade orders at the second intermediary device to buy or sell a the-second tradeable object from a second client device and communicating the received trade orders to a second matching process at a the-second electronic exchange, wherein the first intermediary device and the second intermediary device are different intermediary devices; refraining by the first intermediary device from communicating the first trade order to the first matching process when the first local account balance is not sufficient; refraining by the second intermediary device from communicating the second trade order to the second matching process when the second local account balance is not sufficient are all recited at a high level of generality. The communicating step is recited at a high level of generality and amounts to transmitting data which is a form of insignificant extra-solution activity.  Furthermore, the receiving steps are also recited at a high level of generality amounting to mere data gather steps which is also a form of insignificant extra-solution activity. Each of these additional elements, individually or in combination, amount to generally linking the use of the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the controller does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
As explained previously, the risk management device, first intermediary device and second intermediary device are at best the equivalent of merely adding the words “apply it” to the judicial exception. The communicating and receiving elements which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the communicating is merely the transmission of data that is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Lastly, the additional element of receiving trade orders is recited at a high level of generality amounting to data gathering which is well understood routine and conventional activity (see MPEP 2106.05(d) (II)). These limitations therefore remain insignificant extra-solution activity even upon reconsideration. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible. For these reasons applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to risk management in a distributed electronic trading environment without significantly more. 
The claim(s) recite(s) establishing a central account balance of a first type for a trading account; a first local account balance to the first intermediary device as a first portion of the central account balance and a second local account balance to the second intermediary device as a second portion of the central account; receiving trade orders to buy or sell the first tradeable object and communicating the received trade orders to a first matching process at the first electronic exchange; receiving trade orders to buy or sell  the second tradeable object and communicating the received trade orders to a second matching process at the second electronic exchange; upon receipt at the first intermediary device of a first trade order request comprising a first trade order to buy or sell the first tradeable object from the first client device associated with the trading account to be communicated to the first matching process, determining whether the first local account balance is sufficient to communicate the first trade order to the first matching process, wherein, when the first local account balance is sufficient, allocating a first portion of the first local account balance to the first trade order and communicating the first trade order to the first matching process without communicating with the central risk management device holding the central account balance; refraining from communicating the first trade order to the first matching process when the first local account balance is not sufficient; upon receipt of a second trade order request comprising a second trade order to buy or sell the second tradeable object from the trading account to be communicated to the second matching process, determining whether the second local account balance is sufficient to communicate the second trade order to the second matching process, allocating a first portion of the second local account balance to the second trade order when the second local account balance is sufficient and communicating the second trade order to the second matching process without communicating; refraining from communicating the second trade order to the second matching process when the second local account balance is not sufficient; upon determining that the first local account balance is not sufficient when the first trade order is received, communicating a request to the central risk management device associated with the central account balance to allocate an additional account balance to the first local account balance; and upon determining that the second local account balance is not sufficient when the second trade order is received, communicating a request to the central account balance to allocate an additional account balance to the second local account balance. Thus, the claim recites fundamental economic practice which is a “method of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements of recite the additional elements of a central risk management device, wherein the central risk management device communicates with a first intermediary device and a second intermediary device; receiving trade orders at the first intermediary device to buy or sell a the-first tradeable object from a first client device and communicating the received trade orders to a first matching process at a the-first electronic exchange; receiving trade orders at the second intermediary device to buy or sell a the-second tradeable object from a second client device and communicating the received trade orders to a second matching process at a the-second electronic exchange, wherein the first intermediary device and the second intermediary device are different intermediary devices; refraining by the first intermediary device from communicating the first trade order to the first matching process when the first local account balance is not sufficient; refraining by the second intermediary device from communicating the second trade order to the second matching process when the second local account balance is not sufficient are all recited at a high level of generality. The communicating step is recited at a high level of generality and amounts to transmitting data which is a form of insignificant extra-solution activity.  Furthermore, the receiving steps are also recited at a high level of generality amounting to mere data gather steps which is also a form of insignificant extra-solution activity. Each of these additional elements, individually or in combination, amount to generally linking the use of the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the controller does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
As explained previously, the risk management device, first intermediary device and second intermediary device are at best the equivalent of merely adding the words “apply it” to the judicial exception. The communicating and receiving elements which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the communicating is merely the transmission of data that is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Lastly, the additional element of receiving trade orders is recited at a high level of generality amounting to data gathering which is well understood routine and conventional activity (see MPEP 2106.05(d) (II)). These limitations therefore remain insignificant extra-solution activity even upon reconsideration. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible. 
Dependent claims 3-20 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.


	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lancaster US 6,876,982 B1 discloses “This invention concerns trading in financial instruments, such as by use of a computer based cash management facility electronically linked to a computer based clearing house, and an automated real time screen trading system operated by the investor using standard personal computers linked by a communications network to a central clearing house computer. In particular, this invention concerns a contract exchange and protocol, and in another aspect it concerns a financial instrument. The contract exchange may provide direct entry to the market, and the opportunity to trade 24 hours a day, to potential investors from every office and home in the world. Trading need never cease on the Contract Exchange even with an external world catastrophe.”
Hagerman US 7,983,969 B2 discloses “A money market trading platform provides institutional investors with comprehensive on-line analysis, account management, and on-line money market trading capabilities. An institutional investor's computer is connected via a communication network to a bank or broker's computer. The bank or broker's computer is connected via a communication network to a money market trading system or to a financial services, and stores information about the institutional investor and the accounts held in that investor's name. The trading platform allows institutional investors to log on, check account balances, transfer funds within accounts and from outside accounts, research money market investments, and purchase, redeem and exchange shares of money market funds.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619